PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office
Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE BOARD OF PATENT APPEALS
AND INTERFERENCES


Application Number: 16/278,452
Filing Date: February 18, 2019
Appellant(s): Zhao, Wenbing



__________________
Joshua A. Friedman
For Appellant


EXAMINER'S ANSWER




The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to the appeal brief as filed on 07/01/21 appealing from the Office action mailed 12/01/20.
 
(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 12/01/20 from which the appeal is taken is being maintained by the Examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.” New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

The following ground(s) of rejections are applicable to the appealed claims:  

A.	Claim 1 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagaraja et al (2016/0345832 A1) in view of Millar et al (2012/0169882 A1).
Regarding claim 1, Nagaraja discloses a system to monitor only consenting human subjects (fig. 2), comprising: 
one or more computer-vision based programmable motion sensors (paras. [0035], [0033], [0041], [0051], [0059], [0087]); 
one or more programmable wearable devices (a smart watch) (paragraph [0083]); 
one or more smart phones (paragraph [0087]); and 
one or more processors (paragraph [0037]); 
wherein the one or more computer-vision based programmable motion sensors identifies/detects/measures a motion of a consenting (human) subject (by using video data and movement/object tracking) (paras. [0035], [0051-0053]), wherein a human subject is wearing one of the programmable wearable devices in order to verify that a family member (child) is safe with only a glance to a small icon displayed on the wearable device (paragraph [0083]); 
wherein the one or more processors processes the consenting human subject.
wherein the one or more processors monitors the consenting human subject for violations of best practices (paragraph [0037]); and 
wherein the one or more processors provides violation alerts to the consenting human subject when a violation is detected (paras. [0021], [0043], [0082], [0086]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system to monitor only consenting human subjects as taught by Nagaraja to easily recognize/realize that:
the one or more computer-vision based programmable motion sensors identifies a consenting human subject that is wearing one of the programmable wearable devices, in order to further verify that he/she (the consenting human subject) is safe with only a glance to a small icon displayed on the wearable device.

wherein the one or more computer-vision based programmable motion sensors identifies a non-consenting human subject; and  
wherein the one or more processors ignores the non-consenting human subject.
However, Millar et al teaches techniques/methods for tracking (a motion of) moving objects (such as human subjects) using a camera network comprising identifying a non-consenting (suspicious, by touching a trip wire or zone of interest) human subject (610-625), wherein the one or more processors (host computer system) determines whether to track or ignore (by selection) the moving object(s) (human subject(s)), in order to determine whether the moving objects (human subject(s)) imaged by cameras represent the same human subject (abs.; Fig. 6; paras. [0048-0050], [0002-0003]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system to monitor only consenting human subjects as taught by Nagaraja to incorporate/combine Millar et al’s teaching as above so that the one or more computer-vision based programmable motion sensors identifies the non-consenting human subject, and wherein the one or more processors ignores the non-consenting human subject, thereby determining whether the moving objects (human subject(s)) imaged by cameras represent the same human subject of interest.

B.	Claim 2 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagaraja et al (2016/0345832 A1) and Millar et al (2012/0169882 A1) as applied to claim 1 above, and further in view of Pierce (2007/0294105 A1).
Regarding claim 2, Nagaraja in view of Millar discloses, wherein the wristband is worn by non-consenting human subjects, and wherein the one or more computer-vision based programmable motion sensors identifies the consenting human subject by identifying the consenting (human) subject as discussed above.
Nagaraja et al and Millar et al does not seem to particularly/explicitly disclose:
the wristband that includes an infrared reflective material, wherein the wristband is worn only by consenting human subjects, and wherein the one or more computer-vision based programmable motion sensors identifies the consenting human subject by identifying the wristband.
However, Pierce teaches medical system comprising a wristband (WB) that includes a reflective material, infrared, and a light source of a predetermined wavelength, wherein the wristband is worn only by consenting human subject (patient), in order to greatly eliminate/reduce the amount of data entry and paper documentation by health care providers and provide improved access to such documentation once created (abs.; Figs. 1 and 5; paras. [0040], [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system to monitor only consenting human subjects as taught by Nagaraja to incorporate/combine Pierce’s teaching as above so that the wristband includes the infrared reflective material, wherein the wristband is worn only by consenting human subjects, and wherein the one or more computer-vision based programmable motion sensors identifies the consenting human subject by identifying the wristband, in  order to greatly eliminate/reduce the amount of data entry and paper documentation by health care providers and provide improved access to such documentation once created.

C. 	Claims 3-5 and 7-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nagaraja et al (2016/0345832 A1).
Regarding claim 3, Nagaraja discloses a method for identifying a consenting human subject (figure 5), comprising: 
recognizing, via one or more sensors, a predefined gesture performed by a consenting human subject (figure 6), the consenting human subject wearing a detectable wearable device (paragraph [0043]); 
providing a registration request, the registration request including an indication that the consenting human subject has interest in being monitored (paragraph [0077]); 
receiving vision-based motion data from one or more motion sensors (paragraph [0034]); 
recognizing a gesture by the consenting human subject from the vision-based motion data (paragraph [0051]); and 
providing a confirmation message to the consenting human subject via haptic feedback and a short message displayed on the wearable device (paragraph [0055]).
Regarding claim 4, Nagaraja discloses wherein the gesture is a tapping motion on the wearable device by one or more fingers of the opposite hand, wherein the gesture is detected by one or more accelerometers in the wearable device, and wherein, once the gesture is detected, recognizing the gesture includes comparing the wrist-to-wrist distance against a predefined configurable threshold (paragraph [0043]). 
Regarding claim 5, Nagaraja discloses wherein recognizing the gesture includes: caching (storing) one or more skeleton frames (paragraph [0047]); and 
utilizing the cached (stored) frames to determine the occurrence of the gesture (paragraph [0048]).
Regarding claim 7, Nagaraja discloses providing an alert message via haptic feedback and short message displayed on the wearable device when the consenting human subject is not recognizable via the one or more sensors (paragraph [0038]).
Regarding claim 8, Nagaraja discloses providing an alert message via haptic feedback and short message displayed on the wearable device when the consenting human subject is recognizable via the one or more sensors the human subject has not performed the gesture (paragraph [0039]).
Regarding claim 9, Nagaraja discloses recording a registration time, wherein the registration time is associated with the registration request (paragraph [0038]); 
monitoring the current time (paragraph [0038]); and 
providing a re-registration message when a different between the current time and the registration satisfies a threshold re-registration period (paragraph [0042]).
Regarding claim 10, Nagaraja discloses monitoring the sensor data (paragraph [0037]); detecting that the consenting human subject was not viewable by the sensors for a threshold period and is currently viewable by the sensors (paragraph [0038]); and providing a re-registration message (paragraph [0038]).
Regarding claim 11, Nagaraja discloses identifying a non-consenting human subject via the sensors (paragraph [0035]); and altering one or more pixels associated with the non-consenting human subject in color frames that depict the non-consenting human subject (paragraph [0037]).
Regarding claim 12, Nagaraja discloses a system for alerting a person of improper actions (figure 2), the system comprising: 
a plurality of motion sensors (paragraph [0038]), wherein the motion sensors communicate to send a stream of images of a viewing area of the motion sensors (paragraph [0083]); 
a wearable device, wherein the wearable device is associated with the user and capable of sending and receiving a signal, the signal indicative of the person in a field of view of the motion sensors (paragraph [0032]); and 
a central processor (paragraph [0035]), wherein the central processor:
receives the signal from the wearable device indicating the presence of the person in the viewing area (paragraph [0077]); 
monitors the images from the motion sensors to identify the person, wherein the person is identified in one or more of the images by one or more specific movements of the person (paragraph [0037]); 
tracks one or more orientations of the person (paragraph [0038]); 
identifies an improper orientation from the one or more orientations of the person (paragraph [0035]); and 
sends a warning signal based on the identified improper orientation (paragraph [0038]). 
Regarding claim 13, Nagaraja discloses wherein monitoring the images from the motion sensors includes: identifying one or more non-consenting subjects in the images (paragraph [0081]); and ignoring movements of the non-consenting subjects (paragraph [0082]).
Regarding claim 14, Nagaraja discloses wherein ignoring movements of the non-consenting subjects includes altering one or more pixels associated with the non-consenting subject in color frames that depict the non-consenting human subject (paragraph [0076]).
Regarding claim 15, Nagaraja discloses wherein the improper orientation is the person improperly picking up an object (paragraph [0077]).
Regarding claim 16, Nagaraja discloses wherein the improper orientation is determined based on one or more joint positions of the person (paragraph [0078]).
Regarding claim 17, Nagaraja discloses wherein the warning signal is received by the wearable device (paragraph [0073]).
Regarding claim 18, Nagaraja discloses wherein the warning signal is utilized by the wearable device to transmit a haptic feedback signal (paragraph [0077]).
Regarding claim 19, Nagaraja discloses wherein the wearable device is a smart watch (paragraph [0087]).

D.	Claim 6 is rejected under AIA  35 U.S.C. 103 as being unpatentable over Nagaraja et al (2016/0345832 A1) in view of Pierce (2007/0294105 A1).
Regarding claim 6, Nagaraja discloses the wearable device and the gesture as discussed above.
Nagaraja et al does not seem to particularly/explicitly disclose:
wherein the wearable device includes an infrared-reflective surface, and wherein the gesture is further recognized utilizing the infrared-reflective surface.
However, Pierce teaches medical system comprising a wristband (WB) that includes a reflective material, infrared, and a light source of a predetermined wavelength, wherein the wristband is worn only by consenting human subject (patient), in order to greatly eliminate/reduce the amount of data entry and paper documentation by health care providers and provide improved access to such documentation once created (abs.; Figs. 1 and 5; paras. [0040], [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system to monitor only consenting human subjects as taught by Nagaraja to incorporate/combine Pierce’s teaching as above so that the wearable device includes the infrared-reflective surface, and wherein the gesture is further recognized utilizing the infrared-reflective surface, in  order to greatly eliminate/reduce the amount of data entry and paper documentation by health care providers and provide improved access to such documentation once created.

(2) Response to Argument
Appellant’s remarks/arguments as filed on 07/01/21 in the appeal brief have been fully considered, but they are not persuasive. 
The Appellant presents remarks/arguments contending the Examiner’s rejections of claims 1-2 and 6 under (AIA ) 35 U.S.C. § 103 and claims 3-5 and 7-19 under (AIA ) 35 U.S.C. § 102(a)(2).
	However, after careful consideration of the arguments/remarks presented, the Examiner must respectfully disagree for the reasons that follow and submit to the board that the rejections be sustained.
The Appellant presents remarks/arguments comprising: 
i)	Nagaraja et al does not disclose independent claim 3 features associated with the recited “consent” and “non-consenting subjects”;
ii)	Nagaraja et al does not disclose dependent claim 4 features associated with the recited “gesture” and “accelerometer(s)”;
iii)	Nagaraja et al does not disclose dependent claim 5 features comprising caching skeleton frames and using them to determine a gesture;
iv)	Pierce does not disclose dependent claim 6 features associated with the recited “consent”;
v)	Nagaraja et al does not disclose independent claim 12 features associated with the recited “tracks …, the person”, “identifies an improper orientation …, the person”, and “sends a warning signal based on the identified improper orientation; and
vi)	the cited prior art references (Nagaraja et al; Millar et al) does not disclose/teach anything related to the recited “consent” and “non-consent”, and Millar does not in fact disclose it obvious, the rejection of claims 1 and 2.
However, after careful scrutiny and reconsideration of the cited prior art reference(s), the Examiner must respectfully disagree and maintain the grounds of rejection(s) for the reasons that follow.
In response to remarks i), as per claim 3, as an initial matter, Appellant’s remarks with respect to “non-consenting subjects” is considered as moot, since the claim 3 does not recite/claim a feature “non-consenting subjects”.
Furthermore, Nagaraja discloses a method for identifying a consenting human subject (figure 5), comprising: 
recognizing, via one or more sensors, a predefined gesture performed by a consenting human subject (figure 6), the consenting human subject (a monitored subject) wearing a detectable wearable device (para. [0043]); 
providing a registration request (included in the patient model) the registration request including an indication that the consenting human subject has interest in being monitored (para. [0077]); 
Note: it is conventionally well known that a hospital staff can’t create a patient model without patient’s consent/authorization, thereby inherently necessitating a consent form which would include an indication that the consenting human subject has an interest in being monitored for a medical testing/procedure by the hospital staff;
receiving vision-based motion data from one or more motion sensors (para. [0034]); 
recognizing a gesture/expressive movement (such as detecting a face to identify a facial region of a subject, tracking pixel changes over time such as subject’s movement, and tracking objects within sensor data, wherein tracking objects can compensate for slight or large (expressive) movements of the subject) by the consenting human subject from the vision-based motion data (paragraphs [0051], [0053], [0064]); and 
providing a confirmation message to the consenting human subject via haptic feedback and a short message displayed on the wearable device (para. [0055]).
As per Appellant’s emphatic remarks regarding the recited “consenting”, is not inherent, the Examiner disagrees at least in view of the following reasons:
the human subject (as above) is inherently consenting to be measured such as for the respiration rate (para. [0035]).
In other words, the human subject (as above) can be a patient in a hospital (para. [0025]), wherein as the human subject or the patient, in a medical environment such as a hospital, the human subject or the patient can’t possibly be subject to a testing/procedure without a prior approval for a consent (e.g., conventional hospitals clearly/inherently use a consent form (such as included in the patient model, para. [0077]) to the patient to validate the testing/procedure, and in certain circumstances, it is against the law to conduct a testing/procedure without a human subject’s (patient’s) consent, thereby (inherently) necessitating a consent form to be filled out by the human subject (the patient) to be in a conformance with the law. 
	In more words, a conventional hospital, under the normal circumstances (non-emergency), will not administer a medical testing/procedure without some kind of consent/approval form to be filled out by a patient or a monitoring human subject.
Futhermore, as per Appellant’s remarks/arguments regarding the “uncooperative baby” is not necessarily indicating its consent to be monitored during the registration process, it is to be noted that the baby is a minor, and the baby’s parent would fill out the necessary consent form for the baby for monitoring, since the parent has control/authority for the baby.
Moreover, even if hypothetically, “the consenting” is not inherent for the sake of argument, when only feature that lacks in a given claim is “the consenting”, then “the consenting” can’t possibly have/hold a reasonable patentable weight, since the term “the consenting” is not only used as an adjective (a supporting word), but additionally is a conventional term simply well known in the ordinary skill in the art, thereby negating/lacking an aspect of novelty feature.	
In response to remarks ii), Nagaraja et al discloses the dependent claim 4 features comprising:
utilizing the image/sensor data from the imaging/sensing device, 120) to determine the gesture (expressive movement) (such as detecting a face to identify a facial region of a subject, tracking pixel changes over time such as subject’s movement, and tracking objects within sensor data, wherein tracking objects can compensate for slight or large (expressive) movements of the subject) by the human subject (abs.; Fig. 1; paras. [0033], [0051], [0053], [0064]),
wherein the gesture is a tapping motion on the wearable device by one or more fingers of the opposite hand, wherein the gesture is detected by one or more accelerometers/gyro (included in the imaging/sensing device, 120 or 130) in the wearable device, and wherein, once the gesture is detected, the recognizing/determining the gesture (as above) includes comparing the wrist-to-wrist distance against a predefined configurable threshold (paras. [0035], [0043]).
Therefore, it clearly implies that the one or more motion sensors would be able to sense the gesture that is a tapping motion or any other motion.
In response to remarks iii),	Nagaraja et al discloses the dependent claim 5 features comprising: 
caching (storing/collecting) one or more skeleton/basic/generic body frames (video-based image data/sensor data from the imaging/sensing device (120), wherein a video inherently comprises a plurality of image/basic/generic body frames/pictures, and further extracting sensor/image data) (paras. [0033], [0047], [0028]. [0052], [0067], [0072]); and 
utilizing the cached (stored) frames (image data from the imaging/sensing device, 120) to determine the gesture/expressive movement (such as detecting a face to identify a facial region of a subject, tracking pixel changes over time such as subject’s movement, and tracking objects within sensor data, wherein tracking objects can compensate for slight or large (expressive) movements of the subject) by the human subject (abs.; Fig. 1; paras. [0033], [0051], [0053], [0064]). 
Note: Infrared camera/IR imaging device or the imaging device (120) yields/senses and displays skeleton/body frames.
Furthermore, Appellant’s specification discloses infrared frames showing the images collected by IR camera, and the skeleton (also referred to as body) frames of each tracked human subject (para. [0036]). 
In response to remarks iv),	as per the dependent claim 6, Pierce, as a secondary/supporting reference, has been utilized for teaching medical system comprising a wristband (WB) that includes a reflective material, infrared, and a light source of a predetermined wavelength, wherein the wristband is worn only by a consenting 
(inherency emphasized, as a human subject, in a medical environment such as a hospital, the human subject can’t possibly be subject to a testing/procedure without a prior approval for a consent (e.g., conventional hospitals clearly use a consent form to a human subject to validate the testing/procedure, and in certain circumstances, it is against the law to conduct a testing/procedure without a human subject’s consent, thereby necessitating a consent form to be filled out by a human subject (patient) to be in a conformance)) 
human subject (patient), in order to greatly eliminate/reduce the amount of data entry and paper documentation by health care providers and provide improved access to such documentation once created (abs.; Figs. 1 and 5; paras. [0040], [0004]).
Note: Pierce’s teaching as above is another example of emphasizing inherency with respect to consenting human subject (patient).  
In response to remarks v), Nagaraja et al discloses the independent claim 12 features at least comprising:
tracks one or more orientations (determination of one’s positions, such as body position, which would be included in a motion tracking of the person/subject) of the person/subject (extracting sensor data includes compensating for varying orientation(s) and movements of the person/subject) (paras. [0019], [0038], [0046], [0050-0051], [0064]); 
identifies an improper (by sensing such as uncooperative baby, bad body position, awake-sleep detection, quality of sleep monitoring/detection, a change in the biological signals or environment of a baby, and from monitoring pre-mature and critical condition infants) orientation (by measuring or estimating motion) from the one or more orientations (as above) of the person/subject (paras. [0018-0019], [0024], [0032], [0035], [0043]); and 
sends a warning signal (triggering an alert or notification) based on the identified improper orientation (para. [0043]). 
In response to remarks vi),	as per claim 1, the recited inherent aspect of “consent” has been thoroughly discussed above with respect to claim 3 responses (see response to remarks i). Therefore, the detailed discussion will not be repeated.
Furthermore, regarding Applicant's remarks against the references individually, one cannot show nonobviousness by attacking references individually,
where the rejections are based on combinations of references. See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091,231 USPQ 375 (Fed. Cir. 1986).
In this case, Nagaraja discloses a system to monitor only consenting human subjects (fig. 2), at least comprising: 
one or more computer-vision based programmable motion sensors (paras. [0035], [0033], [0041], [0051], [0059], [0087]); 
one or more programmable wearable devices (a smart watch) (para. [0083]); 
one or more smart phones (para. [0087]); and 
wherein the one or more computer-vision based programmable motion sensors identifies/detects/measures a motion of a consenting (human) subject (by using video data and movement/object tracking) (paras. [0035], [0051-0053]), wherein a human subject is wearing one of the programmable wearable devices in order to verify that a family member (child) is safe with only a glance to a small icon displayed on the wearable device (para. [0083]); 
wherein the one or more processors processes the consenting human subject,
wherein the one or more processors monitors the consenting human subject for violations of best practices (para. [0037]); and 
wherein the one or more processors provides violation alerts to the consenting human subject when a violation is detected (paras. [0021], [0043], [0082], [0086]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system to monitor only consenting human subjects as taught by Nagaraja to easily recognize/realize that:
the one or more computer-vision based programmable motion sensors identifies the consenting human subject that is wearing one of the programmable wearable devices, in order to further verify that he/she (the consenting human subject) is safe with only a glance to a small icon displayed on the wearable device.
Nagaraja et al, as the primary reference, does not seem to particularly disclose identifying a non-consenting human subject; and
wherein the one or more processors ignores the non-consenting human subject.
However, Millar et al, as a secondary/supporting reference, has been utilized for teaching techniques/methods for tracking (a motion of) moving objects (such as human subjects) using a camera network comprising identifying a non-consenting (suspicious, by touching a trip wire or zone of interest) a human subject (610-625), wherein the one or more processors (host computer system) determines whether to track or ignore (by selection) the moving object(s) (the human subject(s)), in order to determine whether the moving objects (human subject(s)) imaged by cameras represent the same human subject (abs.; Fig. 6; paras. [0048-0050], [0002-0003]).
Note: the Examiner considers the detected/identified suspicious human(s), by touching a trip wire or zone of interest, the non-consenting human subject(s), since he/she hasn’t consent to anything to begin with, and he/she just been detected as suspicious, and by default, he/she is defined as non-consenting human subject, until proven/shown otherwise.
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system to monitor only consenting human subjects as taught by Nagaraja to incorporate/combine Millar et al’s teaching as above so that the one or more computer-vision based programmable motion sensors identifies the non-consenting human subject, and wherein the one or more processors ignores the non-consenting human subject, in order to determine whether the moving objects (human subject(s)) imaged by cameras represent the consented human subject of interest or not (motivation/rational to combine Millar et al’s teachings to justify obviousness, emphasized).
As per dependent claim 2, the detailed discussions have been made (as above) with respect to the recited “consent” and “non-consent”. Therefore, the detailed discussion(s) will not be repeated.
Nagaraja discloses the wristband is worn by the non-consenting human subjects, and wherein the one or more computer-vision based programmable motion sensors identifies the consenting human subject by identifying the consenting (human) subject as discussed above.
Nagaraja et al does not seem to particularly/explicitly disclose:
the wristband that includes an infrared reflective material, wherein the wristband is worn only by consenting human subjects, and wherein the one or more computer-vision based programmable motion sensors identifies the consenting human subject by identifying the wristband.
However, Pierce, as another secondary/supporting reference, has been utilized for teaching medical system comprising a wristband (WB) that includes a reflective material, infrared, and a light source of a predetermined wavelength, wherein the wristband is worn only by consenting human subject (patient), in order to greatly eliminate/reduce the amount of data entry and paper documentation by health care providers and provide improved access to such documentation once created (abs.; Figs. 1 and 5; paras. [0040], [0004]).
Therefore, it would have been considered obvious to a person of ordinary skill in the relevant art employing the system to monitor only consenting human subjects as taught by Nagaraja to incorporate/combine Pierce’s teaching as above so that the wristband includes the infrared reflective material, wherein the wristband is worn only by consenting human subjects, and wherein the one or more computer-vision based programmable motion sensors identifies the consenting human subject by identifying the wristband, in order to greatly eliminate/reduce the amount of data entry and paper documentation by health care providers and provide improved access to such documentation once created.

In summary, in view of the all of the reasons as set forth above, the last Office action comprising rejections of claims 1-2 and 6 under (AIA ) 35 U.S.C. § 103, and claims 3-5 and 7-19 under (AIA ) 35 U.S.C. § 102(a)(2) have been deemed proper. 



(3) Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.

(4) Conclusion 
For the above reasons, it is believed that the rejections should be sustained. 


Respectfully submitted,

/SHAWN S AN/            Primary Examiner, Art Unit 2483                                                                                                                                                                                            


Conferees:
/JOSEPH G USTARIS/             Supervisory Patent Examiner, Art Unit 2483      

/Dave Czekaj/             Supervisory Patent Examiner, Art Unit 2487